Citation Nr: 1736543	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-21 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to July 31, 2006 for the grant of service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to August 1992.  He died in January 2015.  The appellant is his surviving spouse.  The RO recognized the Veteran's surviving spouse as a properly appointed substitute claimant in a congressional correspondence dated November 21, 2016.  38 U.S.C.A. § 5121A.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2012 and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Prior to his death, the Veteran requested Board hearings for the above claims on appeal.  See VA Form 9 received July 9, 2013 (PTSD, Travel Board) and December 8, 2014 (earlier effective date, videoconference).  A hearing clarification letter was sent to the appellant and in August 2017, the appellant requested an in-person Board hearing at a local VA office.  On Remand, she should be scheduled for a hearing.

Accordingly, the case is REMANDED for the following action:

Provide the appellant with a Board hearing at her local regional office.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




